DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13, the second land areas and the groove recesses forming non-ball contact areas of the striking surface (base claim) cannot exist simultaneously on the putter face.  Claim 14, the second land areas and the groove recesses forming non-ball contact areas of the striking surface cannot exist simultaneously on the putter face. 
The language is confusing, suggest amending striking surface to front surface because the grooves are located on the face of the insert. Also suggest stating the grooves are located within the second material only. The change would allow for the second land areas to be claimed. 
Claim 20, if the width of the first land areas vary in the base claim the width of the groove recesses would not be constant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snyder et al (8,216,081).  As understood by the examiner, in light of the 112 rejection above, Snyder discloses a putter-type golf club head comprising a body comprising a heel portion, a toe portion distal from the heel portion, a top rail, and a sole portion distal from the top rail (fig. 17B). Snyder further discloses a striking surface forming a recess defined by the heel portion, the toe portion, the top rail, and the sole portion of the body (fig 17B, 1709). A striking surface imaginary vertical axis that extends through a geometric center of the striking surface relative to the heel portion, the toe portion, the top rail, and the sole portion is an inherent feature of any putter that is drawn at the center of the club. An imaginary vertical line offset from the center is an inherent feature that me drawn on the club.  Snyder discloses an insert (1707) configured to be received within and complimentary with the recess defined by the striking surface (fig 17B), wherein the insert (1707) comprises a first material (1730) and a second material (1720) forming the front surface and adapted for impact with a golf ball (col. 16, lines 53-61). The insert includes a rear surface opposite the front surface and has a thickness defined as the distance between the front surface and the rear surface (fig 17B, 1707). The insert further defines a plurality of continuous grooved voids (1715) that extends throughout the entirety of the second material putter insert thickness (col. 16, lines 39-41). At least one of the grooves is arcuate and extends across an imaginary vertical axis (12A).  The insert defines a plurality of first land areas between the continuous grooves, wherein the first land areas are formed by the second material (fig 17B, 1720).  The width of the first land areas measured from top to bottom varies across the striking face in a heel to toe direction (col. 16, lines 44-46).  The first material of the insert (1730) covers the rear surface of the insert and fills the grooves creating second land areas (col. 17, lines 2-7: fig 20B).  The ball will impact the first and second land areas.  Claim 16, the striking face defines an upper border adjacent to the top rail and a bottom border adjacent to the sole portion (fig 17B). Each continuous groove comprises a first end and a second end. At least one groove is connected to the bottom border (fig 12A).  Claim 17, the first material hardness is less than the second material hardness (col. 16, lines 53-63) (Note: metals are harder than the polymers).  Claim 18, Snyder discloses the loft is about 2 degrees (col. 25, lines 58-29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al (8,216,081) in view of Swash (5,637,044). Claim 1, Snyder discloses a putter-type golf club head comprising a body comprising a heel portion, a toe portion distal from the heel portion, a top rail, a sole portion distal from the top rail (fig. 17B). Snyder further discloses a striking surface forming a recess defined by the heel portion, the toe portion, the top rail, and the sole portion of the body (fig 17B, 1709). A striking surface imaginary vertical axis that extends
through a geometric center of the striking surface relative to the heel portion, the toe portion, the
top rail, and the sole portion is an inherent feature of any putter that is drawn at the center of the
club. Snyder discloses an insert (1707) configured to be received within and complimentary
with the recess defined by the striking surface (fig 17B), wherein the insert (1707) comprises a
first material (1730) and a second material (1720) forming the front surface and adapted
for impact with a golf ball (col. 16, lines 53-61). The insert includes a rear surface opposite the front surface and has a thickness defined as the distance between the front surface and the rear surface (fig 17B, 1707). The insert further defines a plurality of grooved voids (1715) that extends throughout the entirety of the second material putter insert thickness (col. 16, lines 39-41). The width of the grooves is measured from the top to the sole and is constant along the length of the groove (fig 17B, col. 16, lines 42-43). The grooves have a first end and a second end. At least one of the grooves is arcuate and extends across an imaginary vertical axis (12A).  Snyder discloses at least one groove connects to the lower border near the sole (fig 12A) but does not disclose at least one groove connected to the upper border near the top rail.  Swash teaches a putter comprising grooves in the face wherein the grooves are connected to both the upper and lower borders (fig. 2-3).  One of ordinary skill in the art would have modified the grooves as an obvious design choice.  Snyder makes clear the grooves may be any configuration or shape (col. 16, lines 33-37).  Claim 2, the first material of the insert (1730) covers the rear surface of the insert and fills the grooves (col. 17, lines 2-7).  Claim 3, Swash teaches a putter comprising grooves in the in the face wherein the grooves are connected to both the upper and lower borders (fig. 2-3). Snyder makes clear the grooves may be any configuration or shape (col. 16, lines 33-37).  Claim 4, the first material hardness is less than the second material hardness (col. 16, lines 53-63) (Note: metals are harder than the polymers).  Claim 5, Snyder discloses the loft is about 2 degrees (col. 25, lines 58-29).  Claim 6, the insert includes land areas between the grooves that would contact the ball (fig. 17B, 1720).  Claim 7, Snyder discloses a putter-type golf club head comprising a body comprising a heel portion, a toe portion distal from the heel portion, a top rail, a sole portion distal from the top rail (fig. 17B). Snyder further discloses a striking surface forming a recess defined by the heel portion, the toe portion, the top rail, and the sole portion of the body (fig 17B, 1709). A striking surface imaginary vertical axis that extends through a geometric center of the striking surface relative to the heel portion, the toe portion, the top rail, and the sole portion is an inherent feature of any putter that is drawn at the center of the club. Snyder discloses an insert (1707) configured to be received within and complimentary with the recess defined by the striking surface (fig 17B), wherein the insert (1707) comprises a first material (1730) and a second material (1720) forming the front surface and adapted for impact with a golf ball (col. 16, lines 53-61). The insert includes a rear surface opposite the front surface and has a thickness defined as the distance between the front surface and the rear surface (fig 17B, 1707). The insert further defines a plurality of grooved voids (1715) that extends throughout the entirety of the second material putter insert thickness (col. 16, lines 39-41). The width of the grooves is measured from the top to the sole and varies along the length of the groove (fig 17B; col. 16, lines 44-46). The grooves have a first end and a second end. At least one of the grooves is arcuate and extends across an imaginary vertical axis (12A).  Snyder discloses at least one groove connects to the lower border near the sole (fig 12A) but does not disclose at least one groove connected to the upper border near the top rail.  Swash teaches a putter comprising grooves in the in the face wherein the grooves are connected to both the upper and lower borders (fig. 2-3).  One of ordinary skill in the art would have modified the grooves as an obvious design choice.  Snyder makes clear the grooves may be any configuration or shape (col. 16, lines 33-37).  Claim 8, the first material of the insert (1730) covers the rear surface of the insert and fills the grooves of the (col. 17, lines 2-7).  Claim 9, Swash teaches a putter comprising grooves in the in the face wherein the grooves are connected to both the upper and lower borders (fig. 2-3). Snyder makes clear the grooves may be any configuration or shape (col. 16, lines 33-37).  Claim 10, the first material hardness is less than the second material hardness (col. 16, lines 53-63) (Note: metals are harder than the polymers).  Claim 11, Snyder discloses the loft is about 2 degrees (col. 25, lines 58-29).  Claim 15, Swash teaches a putter comprising grooves in the face wherein the grooves are connected to both the upper and lower borders (fig. 2-3).  One of ordinary skill in the art would have modified the configuration of the grooves as an obvious design choice.  Snyder makes clear the grooves may be any configuration or shape (col. 16, lines 33-37).
	Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al
(8,216,081) in view of Swash (5,637,044), and further in view of Rife (2016/0016050).  Claim 12, Snyder discloses the width of the grooves may vary along the length but does not disclose specifics. Rife teaches a putter comprising grooves on the face wherein the land areas between the grooves increase from the center of the face toward the toe and heel (fig 1).  Claim 13, Rife teaches the grooves (equivalent to second land) are wider than the land portion at the center of the face (fig 1).  One of ordinary skill in the art would have decreased the land areas near the center of the club face for the desired golf ball spin. 
	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al
(8,216,081) in view of Rife (2016/0016050).  Snyder discloses the width of the grooves may vary along the length but does not disclose specifics. Rife teaches a putter comprising grooves on the face wherein the land areas between the grooves increase from the center of the face toward the toe and heel (fig 1).  One of ordinary skill in the art would have decreased the land areas near the center of the club face for the desired golf ball spin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



November 23, 2022